 1 Edwin B. Stanley, Esq., #011730                      William G. Klain, Esq., #015851
   SIMBRO & STANLEY, PLC                                 Michelle H. Swann, Esq. #019819
 2 8767 East Via de Commercio                           LANG & KLAIN, P.C.
   Suite #103                                           6730 N. Scottdale Rd., Suite #101
 3 Scottsdale, Arizona 85258-3374                       Scottsdale, Arizona 85253-4408
   (480) 607-0780                                       (480) 534-4900
 4 bstanley@simbroandstanley.com                        Wklain@lang-klain.com
                                                        mswann@lang-klain.com
 5   Attorneys for Defendants
 6                 IN THE UNITED STATES BANKRUPTCY COURT
 7                     IN AND FOR THE DISTRICT OF ARIZONA
 8   In re:                                       )
                                                  )
 9   LANDAU BKN HOLDINGS, LLC, an                 )   In Proceedings Under Chapter 11
     Arizona limited liability company            )
10                                                )   Case No.    2:20-bk-04622-DPC
                  Debtor.                         )               2:20-bk-06897-DPC
11 _________________________________              )               2:20-bk-06955-DPC
                                                  )
12   CHAD MICHAEL LANDAU,                         )               (Jointly Administered)
                                                  )
13                  Debtor.                       )
     _________________________________            )
14                                                )   Adversary No. 2:20-ap-00169-DPC
   KAREN DORIS LLC, an Arizona limited            )
15 liability company,                             )
                                                  )
16                  Debtor.                       )
     _________________________________            )   DEFENDANTS’
17                                                )   MOTION TO REMAND
     CHAD LANDAU, an individual and on            )
18   behalf of BRIDGE ENTERTAINMENT,              )
     LLC, an Arizona limited liability company;   )
19   BKN INVESTMENTS, LLC, an Arizona             )
     limited liability company; BKN REAL          )
20   ESTATE, LLC, an Arizona limited liability    )
     company; CS CHANDLER REAL                    )
21   ESTATE, LLC, an Arizona limited liability    )
     company; DIEGO POPS, LLC, an Arizona         )
22   limited liability company; DIEGO POPS        )
     HOLDINGS, LLC, an Arizona limited            )
23   liability company; SCOTTSDALE ROAD           )
     RESTAURANT, LLC, an Arizona limited          )
24   liability company; JOHN MOON, an             )
     individual; EDUARDO ESCOBAR, an              )
25   individual; D2W, LLC, an Arizona limited     )
     liability company; KAREN DORIS, LLC,         )
26   an Arizona limited liability company,        )
                                                  )
27                      Plaintiffs                )
28                                        Page 1 of 11


Case 2:20-ap-00169-DPC    Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24          Desc
                          Main Document   Page 1 of 11
                                          1   vs.                                )
                                                                                 )
                                          2   RYAN and CAITLIN JOCQUE, husband )
                                              and wife,                          )
                                          3                                      )
                                                         Defendants.             )
                                          4   _________________________________ )
                                                                                 )
                                          5   RYAN JOCQUE,                       )
                                                                                 )
                                          6              Counterclaimant,        )
                                                                                 )
                                          7   vs.                                )
                                                                                 )
                                          8   CHAD LANDAU,                       )
                                                                                 )
                                          9              Counterdefendant.       )
                                              __________________________________ )
                                         10
                                         11          RYAN and CAITLIN JOCQUE (“Defendants”), by and through their duly
8767 East Via de Commercio, Suite #103




                                         12   authorized, undersigned attorneys, Simbro & Stanley, PLC, hereby move pursuant to 29
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   U.S.C. §1452 and Bankruptcy Rule 9027 to remand this Adversary Proceeding to the
            (480) 607-0500




                                         14   Maricopa County Superior Court.
                                         15          Remand is appropriate because (1) removal was improper under Bankruptcy Rule
                                         16   9027; and (2) even if properly removed, equitable remand is appropriate under 28 U.S.C.
                                         17   §1452(b) because (i) efficient administration of the estate will be promoted by remand; (ii)
                                         18   the litigation involves only state law claims; (iii) there is no jurisdictional basis other than 28
                                         19   U.S.C. §1334; (iv) many of the claims raised in this matter are remote from the bankruptcy
                                         20   estate; (v) Defendants have asserted their right to a jury trial and have not consented to the
                                         21   Bankruptcy Court jurisdiction; (vi) nine of the Plaintiffs and all of the Defendants are non-
                                         22   debtor parties; and (vii) the interests of judicial economy are served by remand to the
                                         23   Superior Court.
                                         24          This Motion is supported by the Memorandum of Points and Authorities which is
                                         25   attached hereto and incorporated herein by this reference, and by all other germane matters
                                         26   of record before the Court.
                                         27
                                         28                                             Page 2 of 11


                                         Case 2:20-ap-00169-DPC       Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24              Desc
                                                                      Main Document   Page 2 of 11
                                          1                           RESPECTFULLY SUBMITTED this 17th day of July, 2020.
                                          2                                                       LANG & KLAIN, P.C.
                                          3                                                       and
                                          4                                                       SIMBRO & STANLEY, PLC
                                          5                                                         /s/ EBS #011730
                                                                                                  Edwin B. Stanley, Esq.
                                          6                                                       8767 East Via de Commercio
                                                                                                  Suite #103
                                          7                                                       Scottsdale, Arizona 85258
                                                                                                  Attorneys for Defendants
                                          8
                                                              MEMORANDUM OF POINTS AND AUTHORITIES
                                          9
                                              I.     FACTUAL AND PROCEDURAL BACKGROUND RELEVANT TO
                                         10          THIS MOTION.
                                         11          A.      Summary of the Litigation and Prior Proceedings.
8767 East Via de Commercio, Suite #103




                                         12          On May 8, 2018, Plaintiffs commenced suit against Defendants. A copy of the May
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   8, 2018 “Verified Complaint for (I) Breach of Contract; (II) Breach of Fiduciary Duty; (III) Common
            (480) 607-0500




                                         14   Law Fraud; (IV) Scheme or Artifice to Defraud; (VI) Racketeering/Civil RICO” (the “Complaint”)
                                         15   is attached hereto as Exhibit “A.” There are ten remaining1 separate Plaintiffs in this
                                         16   action. Only two Plaintiffs, Chad Landau (“Landau”) and Karen Doris, LLC (“KD”), are
                                         17   Debtors in this Court.
                                         18          The Complaint has 17 individual counts summarized as follows:
                                         19    Claim      Plaintiff                         Cause of Action
                                         20    No.
                                         21    1          KD & BKN Real Estate              Breach of Fiduciary Duty
                                         22    2          KD & BKN Investments              Common Law Fraud
                                         23    3          Landau & Moon                     Breach of Contract
                                         24
                                         25
                                                     1
                                                             Escobar dismissed his claims against Defendants on July 12, 2019, and D2W
                                         26   dismissed its claims on February 13, 2020. The remaining LLC plaintiffs are not represented by
                                              counsel and their claims are subject to dismissal. See, State v. Eazy Bail Bonds, 224 Ariz. 227, 229
                                         27   (App. 2010). A motion to dismiss these Plaintiffs’ claims is pending.
                                         28                                             Page 3 of 11


                                         Case 2:20-ap-00169-DPC        Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24              Desc
                                                                       Main Document   Page 3 of 11
                                          1    4        Landau & Moon                  Breach of Fiduciary Duty
                                          2    5        Landau & Moon                  Common Law Fraud
                                          3    6        Moon, KD & D2W                 Breach of Fiduciary Duty
                                          4    7        Moon, KD & D2W                 Common Law Fraud
                                          5    8        Moon, Landau, KD, D2W &        Breach of Contract

                                          6             Escobar
                                               9        Moon, Landau, D2W and          Breach of Fiduciary Duty
                                          7
                                                        Escobar
                                          8
                                               10       Moon                    Breach of Fiduciary Duty
                                          9
                                               11       Moon                    Common Law Fraud
                                         10
                                               12       Moon, Landau, KD, D2W & Common Law Fraud
                                         11
                                                        Escobar
8767 East Via de Commercio, Suite #103




                                         12
   SIMBRO & STANLEY, PLC




                                               13       KD                             Common Law Fraud
       Scottsdale, Arizona 85258




                                         13    14       BKN Investments                Common Law Fraud
            (480) 607-0500




                                         14    15       BKN Real Estate                Common Law Fraud
                                         15    16       Moon, Landau, KD, D2W &        Fraudulent Schemes and Artifices
                                         16             Escobar
                                               17       Moon, Landau, KD, D2W & Arizona Civil RICO
                                         17
                                                        Escobar
                                         18
                                         19   Of the 17 separate counts in the Complaint, four (Counts 10, 11, 14 and 15) do not involve
                                         20   any of the Debtors at all. These are not derivative claims and seek direct damages against
                                         21   Defendants on behalf of Plaintiffs Moon, BKN Investments and BKN Real Estate.
                                         22         On June 9, 2020, Defendants filed a Motion to Dismiss the unrepresented limited
                                         23   liability companies because under Arizona law they may only appear through licensed
                                         24   Arizona counsel (or pro hac vice counsel). The Maricopa County Superior Court ordered that
                                         25   Plaintiff Moon respond to that motion on or before June 17, 2020, but Plaintiff Moon did
                                         26   not. Rather, Plaintiff Moon filed his Notice of Removal to this Court.
                                         27         On December 12, 2019, Jocque sought summary judgment on Claims Four and Five
                                         28                                         Page 4 of 11


                                         Case 2:20-ap-00169-DPC     Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24        Desc
                                                                    Main Document   Page 4 of 11
                                          1   of the Complaint as to Moon because they are barred by the relevant statutes of limitation.
                                          2   On January 16, 2020, Moon filed a motion for summary judgment against Jocque for breach
                                          3   of fiduciary duty related to the (unrepresented) Plaintiff Diego Pops, LLC. These motions
                                          4   are pending in the State Lawsuit and were supposed to have been argued on June 12, 2020.
                                          5   Landau filed his bankruptcy petition prior to that date. The Court in the State Lawsuit
                                          6   vacated the oral argument on the pending motions for summary judgment, ordered briefing
                                          7   from Moon and Defendants about whether the Court could retain jurisdiction in light of
                                          8   Landau’s bankruptcy petition, and ordered that Moon and Jocque file briefs “addressing the
                                          9   impact of bankruptcy filings by Plaintiff Chad Landau and by Plaintiff Karen Doris, LLC.”
                                         10   Moon’s Notice of Removal followed. As a result, the Superior Court has not resolved this
                                         11   pending issue.
8767 East Via de Commercio, Suite #103




                                         12          B.     The Relationship of the Plaintiffs to the Bankruptcy Estate.
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13          Plaintiffs Landau and KD are debtors in this administratively consolidated case.
            (480) 607-0500




                                         14   Moon is listed as a creditor in all three cases.2 According to KD’s schedules, KD3 has 50%
                                         15   ownership interests in Plaintiffs BKN Investments and BKN Real Estate. See, Dkt. #26 in
                                         16   2:20-bk-06955. The remaining Plaintiffs, Bridge Entertainment, LLC, CS Chandler Real
                                         17   Estate, LLC, Diego Pops, LLC, Diego Pops Holdings, LLC, and Scottsdale Road
                                         18   Restaurant, LLC (collectively the “Unrelated Entities”), are neither owned nor managed by
                                         19   any of the Debtors and are not represented by counsel.
                                         20          C.     The Contents of the Notice of Removal.
                                         21          The Notice of Removal was filed on June 17, 2020. The Notice of Removal simply
                                         22
                                         23
                                                    2
                                                              In the June 9, 2020 Rule 2016 Statement by Attorney for Debtor, Debtor Landau’s
                                         24   attorneys revealed that Moon paid the Debtor Landau’s counsel approximately $20,000 to initiate
                                              Landau’s bankruptcy case. See, Dkt. #8 in 2:20-bk-06897-DPC. Similarly, Moon paid KD’s filing
                                         25   fee. See, Dkt. #3 in 2:20-bk-06955-DPC.
                                                    3
                                         26                  Ownership of KD is unknown. In Landau’s schedules, he claims he owns 100% of
                                              KD. See, Dkt. #38 in 2:20-bk-06897-DPC. In Debtor Landau BKN Holdings’ schedules, it claims
                                         27   that it owns 100% of the ownership interests in KD. See, Dkt. #33 in 2:20-bk-04622-DPC.
                                         28                                           Page 5 of 11


                                         Case 2:20-ap-00169-DPC      Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24            Desc
                                                                     Main Document   Page 5 of 11
                                          1   states that “the Removed Case is a case related to the Bankruptcy Case.” It does not
                                          2   distinguish which of the administratively consolidated cases it relates to. See, Notice of
                                          3   Removal at 2:1 (Adv. Dkt. #1). The Notice of Removal goes on to state that it is a core
                                          4   matter under 28 U.S.C. §157(b) because it involves claims that are derivative in nature
                                          5   regarding Defendant Ryan Jocque’s conduct with regard to “several business entities.” See,
                                          6   Notice of Removal at 2:17-3:5. No alleged facts are included to demonstrate how the
                                          7   purportedly derivative claims are related to any of the pending Chapter 11 cases. and there
                                          8   is no factual description as to why the claims by non-debtor Plaintiffs are related to the
                                          9   Chapter 11 cases at all.
                                         10   II.    ARGUMENTS AND AUTHORITIES.
                                         11          A.     This Matter was not Properly Removed to this Court.
8767 East Via de Commercio, Suite #103




                                         12          The federal removal statutes are to be strictly construed. Beneficial Nat'l Bank v.
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   Anderson, 539 U.S. 1, 18, 123 S. Ct. 2058, 2068 (2003) (citing Shamrock Oil & Gas Corp. v.
            (480) 607-0500




                                         14   Sheets, 313 U.S. 100, 108, 61 S. Ct. 868, 872 (1941)); Jordan v. Nationstar Mortg. LLC, 781 F.3d
                                         15   1178, 1182-83 (9th Cir. 2015). Bankruptcy Rule 9027(a) requires a “short and plain statement
                                         16   of the facts” that entitle the party to removal. See also, In re Heinsohn, 231 B.R. 48, 53 (Bankr.
                                         17   E.D. Tenn. 1999) (“[A] statement is an essential jurisdictional allegation for removal
                                         18   purposes under § 1452(a) only if it describes or sets forth the basis for the district court’s
                                         19   exercise of jurisdiction under § 1334”).
                                         20          The Notice of Removal, which was filed by Moon and not either of the Debtors,
                                         21   contains no factual statement as to why this Court has jurisdiction. As set forth above, the
                                         22   Notice of Removal only sets forth legal conclusions and vaguely describes the management
                                         23   of “various business entities” that are at issue. No facts are included to describe why this
                                         24   Court has jurisdiction over some or all of the claims asserted in this matter or why any of
                                         25   the claims relate to or will affect any of the bankruptcy estates.. “Federal courts are courts
                                         26   of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). The
                                         27   presumption is that federal courts are “without jurisdiction unless the contrary affirmatively
                                         28                                            Page 6 of 11


                                         Case 2:20-ap-00169-DPC       Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24             Desc
                                                                      Main Document   Page 6 of 11
                                          1   appears.” Fifty Associates v. Prudential Ins. Co. of America, 446 F.2d 1187, 1190 (9th Cir. 1970)
                                          2   (citations omitted). When an action is removed from state court, the removing party bears
                                          3   the burden of demonstrating that removal is proper. Gaus v. Miles, Inc., 980 F.2d 564, 566
                                          4   (9th Cir. 1992).
                                          5            The jurisdictional allegations in the Notice of Removal, particularly as regards claims
                                          6   by non-Debtor Plaintiffs, is inadequate to establish the jurisdiction of this Court.
                                          7   Accordingly, remand to the Superior Court is mandated.
                                          8            B.     Equitable Remand is Appropriate.
                                          9            Pursuant to Section 28 U.S.C. §1452(b) a Federal Court may remand “on any
                                         10   equitable ground.” Equitable remand may be for any ground that is “reasonable, fair, and
                                         11   appropriate.” Things Remembered v. Petrarca, 516 U.S. 124 (1995). This standard is “an
8767 East Via de Commercio, Suite #103




                                         12   unusually broad grant of authority” which allows for remand for reasons beyond those
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   typical of non-bankruptcy removal statutes. In re McCarthy, 230 B.R. 414, 417 (9th Cir. BAP
            (480) 607-0500




                                         14   1999).
                                         15            Bankruptcy courts generally consider up to 14 factors in deciding whether to remand
                                         16   an action to the non-bankruptcy forum pursuant to 28 U.S.C. § 1452(b). In re Cedar Funding,
                                         17   Inc., 419 B.R. 807, 820-821 and n.18 (9th Cir. BAP 2009), citing In re Enron Corp., 296 B.R. 505,
                                         18   508 n.2 (C.D. Cal. 2003).
                                         19
                                                              1.     The effect or lack thereof on the efficient administration of the
                                         20                          estate if a court recommends remand.
                                         21            This action has been pending before the Commercial Court in the Maricopa County
                                         22   Superior Court for over two years. There has already been extensive litigation and the
                                         23   Superior Court has extensive knowledge of the issues presented in the case. The most
                                         24   efficient way to move toward a resolution is to remand the case to Superior Court.
                                         25
                                                              2.     The extent to which state law issues predominate over
                                         26                          bankruptcy issues.
                                         27            All claims raised in the case are state law issues.
                                         28                                             Page 7 of 11


                                         Case 2:20-ap-00169-DPC        Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24           Desc
                                                                       Main Document   Page 7 of 11
                                          1                 3.       The difficulty or unsettled nature of the applicable law.
                                          2          Whether or not members and managers of Arizona limited liability companies owe
                                          3   common law fiduciary duties established law in Arizona. See, Sky Harbor Hotel Props., LLC
                                          4   v. Patel Props., LLC (In re Sky Harbor Hotel Props., LLC), 246 Ariz. 531, 443 P.3d 21 (Ariz.
                                          5   2019). However, what needs to be included in an LLC’s operating agreement to limit or
                                          6   eliminate these fiduciary duties is an open issue. This is an issue that should be settled by an
                                          7   Arizona state court.
                                          8
                                                            4.       The presence of a related proceeding commenced in state court
                                          9                          or other non-bankruptcy court.
                                         10          The original state court action, initiated by Plaintiffs, is the related proceeding that
                                         11   can be reestablished upon remand. See, In re Cytodyn of New Mexico, Inc., 374 B.R. 733, 739
8767 East Via de Commercio, Suite #103




                                         12   (Bankr. C.D. Cal. 2007) (“Silly” to ignore the fact that a state court case had been
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   commenced, and was set to go to trial, prior to removal).
            (480) 607-0500




                                         14                 5.       The jurisdictional basis, if any, other than 28 U.S.C. § 1334.
                                         15          There is no other jurisdictional basis, even assuming that the Notice of Removal
                                         16   establishes a jurisdictional basis in the first place.
                                         17
                                                            6.       The degree of relatedness or remoteness of the proceeding to the
                                         18                          main bankruptcy case.
                                         19          Many of the claims, such as Moon’s and the Unrelated Entities’ claims against
                                         20   Defendants, have no bearing on the bankruptcy estates at all. The claims brought by
                                         21   Landau, which are generally asserted as derivative claims, are remote from the bankruptcy
                                         22   cases because even if Plaintiffs succeed on these claims, recovery in most instances will be
                                         23   made by the non-debtor entities. Such recovery is for the benefit of the creditors of those
                                         24   entities, not the Debtors. It is impossible to determine if any potential recovery will flow
                                         25   into the bankruptcy estates.
                                         26                 7.       The substance rather than form of an asserted "core" proceeding.
                                         27          Although Moon conclusorily asserts that this action is entirely a core proceeding, that
                                         28                                             Page 8 of 11


                                         Case 2:20-ap-00169-DPC        Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24          Desc
                                                                       Main Document   Page 8 of 11
                                          1   assertion is demonstrably false. Moon’s claims against Defendants are not derivative and his
                                          2   success or failure on those claims will have no effect on any of the bankruptcy estates.
                                          3   Moreover, the Notice of Removal is self-contradictory. Moon first alleges that “the
                                          4   Removed Case is a case related to the Bankruptcy Case.” See, Notice of Removal at 2:1. A
                                          5   few lines later, Moon asserts that the action is a core proceeding. See, Notice of Removal at
                                          6   2:17.
                                          7                 8.     The feasibility of severing state law claims from core bankruptcy
                                                                   matters to allow judgments to be entered in state court with
                                          8                        enforcement left to the bankruptcy court.
                                          9           The various claims are inextricably intertwined. Severing and remanding some claims
                                         10   is not feasible.
                                         11                 9.     The burden on the Bankruptcy Court’s docket.
8767 East Via de Commercio, Suite #103




                                         12           The Complaint contains 360 paragraphs and is 51 pages long. Forcing this Court to
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13   get up to speed on the issues (especially when the Superior Court has had the case for over
            (480) 607-0500




                                         14   two years), and determine the subject matter jurisdiction issues that will become readily
                                         15   apparent, is an impermissible burden on this Court.
                                         16
                                                            10.    The likelihood that the commencement of the proceeding in
                                         17                        bankruptcy court involves forum shopping by one of the parties.
                                         18           Forum shopping is clearly what is occurring. Moon is not a debtor in this case and
                                         19   was facing summary judgment and possible dismissal of many of the unrepresented LLC
                                         20   Plaintiffs. Moon is the party who paid the Debtors’ bankruptcy attorney and filing fees. He
                                         21   is clearly simply trying to purchase a forum that he believes will be more favorable to his
                                         22   claims. Removal was just a ploy to buy time and try to pursue his claims in what he
                                         23   considers a more amenable forum.
                                         24                 11.    The existence of a right to a jury trial.
                                         25           This factor weighs strongly in favor of remand. Defendants have requested a jury trial
                                         26   and have objected to this Court entering final judgments in this matter. See, Adv. Dkt. #3.
                                         27
                                         28                                           Page 9 of 11


                                         Case 2:20-ap-00169-DPC       Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24          Desc
                                                                      Main Document   Page 9 of 11
                                          1                 12.    The presence in the proceeding of non-debtor parties.
                                          2          Most of the Plaintiffs are non-debtor parties. The Defendants are non-debtor parties.
                                          3                 13.    Comity
                                          4          This does not appear to be a factor.
                                          5                 14.    The possibility of prejudice to other parties in the action.
                                          6          Defendants will be prejudiced if there is no remand. Defendants have already spent
                                          7   years in litigation with Plaintiffs, and further delay will certainly cost them more in time and
                                          8   attorney’s fees.
                                          9          Thirteen of the 14 factors weigh in favor of remand. The case was proceeding in the
                                         10   Superior Court. Absent Moon’s obvious attempts to avoid adverse rulings, the case would
                                         11   never have been removed in the first place.
8767 East Via de Commercio, Suite #103




                                         12   III.   CONCLUSION.
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13          For all of the foregoing reasons, Defendants request that the Court enter an order
            (480) 607-0500




                                         14   remanding this action to Superior Court and granting Defendants such other and further
                                         15   relief as is just and proper under the circumstances.
                                         16                        RESPECTFULLY SUBMITTED this 17thday of July, 2020.
                                         17                                                    LANG & KLAIN, P.C.
                                         18                                                    and
                                         19                                                    SIMBRO & STANLEY, PLC
                                         20                                                      /s/ EBS #011730
                                                                                               Edwin B. Stanley, Esq.
                                         21                                                    8767 East Via de Commercio
                                                                                               Suite #103
                                         22                                                    Scottsdale, Arizona 85258
                                                                                               Attorneys for Defendants
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28                                           Page 10 of 11


                                         Case 2:20-ap-00169-DPC       Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24           Desc
                                                                     Main Document    Page 10 of 11
                                          1 Copies of the foregoing
                                            electronically transmitted
                                          2 via the Court’s ECF system
                                            this 17th day of July, 2020
                                          3 to:
                                          4 Timothy M. Collier, Esq.
                                            William A. Weber, Esq.
                                          5 Law Office of Timothy M. Collier, PLLC
                                            3295 N. Drinkwater Boulevard, Suite 9
                                          6 Scottsdale, AZ 85251
                                            timothy.collier@tmcollierlaw.com
                                          7 william.weber@tmcollierlaw.com
                                            Attorneys for Plaintiff John Moon
                                          8
                                            Patrick F. Keery, Esq.
                                          9 Keery McCue, PLLC
                                            6803 E. Main Street, Suite 1116
                                         10 Scottsdale, AZ 85251
                                            Attorney for Plaintiff Chad Landau and Karen Doris, LLC
                                         11
8767 East Via de Commercio, Suite #103




                                         12   /s/ Sharon D. Kirby
   SIMBRO & STANLEY, PLC

       Scottsdale, Arizona 85258




                                         13
            (480) 607-0500




                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28                                        Page 11 of 11


                                         Case 2:20-ap-00169-DPC      Doc 7 Filed 07/17/20 Entered 07/17/20 08:55:24   Desc
                                                                    Main Document    Page 11 of 11
